Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3, 7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli et al. (US 20190371891 A1 - hereinafter Goktepeli) in view of Boles et al. (US 20200020681 A1 – hereinafter Boles).
	Regarding Claim 1, Goktepeli teaches a device (see the entire document; Figs. 4, 5A-5G; specifically, [0047]-[0053], and as cited below), comprising:

    PNG
    media_image1.png
    403
    465
    media_image1.png
    Greyscale

Goktepeli – Fig. 5G
a semiconductor substrate (420 – Fig. 5A; [0047] – “bulk semiconductor wafer 420”) having a first side (top surface of 420) and a second side (bottom surface of 420) opposite the first side (top surface of 420),
at least one radio frequency device ([0053] – “FIG. 5A illustrates an initial step for forming the RF integrated circuit 400 of FIG. 4. This process may begin with a complementary metal oxide semiconductor (CMOS) wafer, such as a bulk silicon wafer. Next, CMOS front-end-of-line integration is performed on the bulk semiconductor wafer 420 to form the first active device 410, the second active device 412, and the third active device 414.”) formed at the first side of the semiconductor substrate (top surface of 420); and 
a processed region at the second side of the semiconductor substrate (bottom surface of 420), wherein the processed region comprises one or more of: 
an ion implanted layer; 
a defect rich layer; 
a doped layer with a dopant concentration higher than in a region adjacent to the doped layer; 
an aluminum oxide layer; and 
an etched region ([0057] – “etching may be performed to reduce a thickness of the bulk semiconductor wafer to a thickness equal to or less than a thickness of the DTI regions” – claim requires only one condition – in this case it is etching).
But, Goktepeli as applied above does not expressly disclose wherein a thickness of the semiconductor substrate is 70 µm or less and using a reactive ion etching.
However, it is well known in the art to use substrates of RF devices of different thicknesses as is also taught by Boles (Boles [0035] – “and other radio-frequency circuit elements”; [0074] – “A thickness t.sub.2 of the HMIC substrate can be between 50 microns and 200 microns” – 50 micron is less than 70 micron). Furthermore, Boles also teaches performing reactive on etching (Boles [0050] – “In some cases, reactive ion etching can be used to obtain anisotropic etching”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a thickness of the semiconductor substrate is 70 µm or less and using a reactive ion etching as is taught by Boles into Goktepeli.
An ordinary artisan would have been motivated to integrate Boles structure into Goktepeli structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an RF device with a suitable substrate whose thickness is less than 70 micron as is well known in the art and for the benefit superior etching of reactive on ion etching.
Regarding Claim 3, the combination of Goktepeli and Boles teaches the device of claim 1, further comprising a heat spreading layer on the second side of the semiconductor substrate (Goktepeli – Fig. 5G shows a backside contact layer 460 which is a silicide – [0051] – “The backside contact layer 460 may be composed of a silicide material or other like conductive material” – where silicide will spread heat as it is a conductive material).
Regarding Claim 7, the combination of Goktepeli and Boles teaches the device of claim 1, further comprising a support substrate mounted at the second side (Goktepeli teaches a backside dielectric layer 440 that acts a support structure formed above it – [0059]).
Regarding Claim 12, the combination of Goktepeli and Boles teaches the device of claim 1, wherein the processed region substantially extends over the whole second side of the semiconductor substrate (Goktepeli – processed region extends entirely on the bottom surface of 420 as seen in Fig. 5G).
Regarding Claim 13, the combination of Goktepeli and Boles teaches the device of claim 12, wherein the processed region extends over at least 80% of the second side (Goktepeli – processed region extends entirely on the bottom surface of 420 as seen in Fig. 5G).
Regarding Claim 14, the combination of Goktepeli and Boles teaches the device of claim 12, wherein the processed region extends over at least 90% of the second side (Goktepeli – processed region extends entirely on the bottom surface of 420 as seen in Fig. 5G).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli in view of Boles and in further view of Ahrens et al. (US 20180108622 A1 – hereinafter Ahrens).
Regarding Claim 15, the combination of Goktepeli and Boles teaches claim 1 from which claim 15 depends.
But, the combination does not expressly disclose wherein the processed region is configured to reduce a density of free charge carriers at the second side of the semiconductor substrate.
Goktepeli teaches etching the backside of the substrate ([0057] – “etching may be performed to reduce a thickness of the bulk semiconductor wafer to a thickness equal to or less than a thickness of the DTI regions”). Ahrens teaches a thinned (etched) semiconductor reduces the number of free charge carriers (Ahrens – [0078] – “the semiconductor substrate of the semiconductor wafer can be thinned to a thickness of the semiconductor substrate of less than 200 μm (or less than 100 μm, or less than 50 μm, or less than 25 μm), in order to be able to provide a thin semiconductor substrate having a thin bulk region (for example thinner than 30 μm, or thinner than 10 μm) at the rear side surface of the semiconductor substrate for the semiconductor component to be produced and in order thus to be able to reduce the number of free charge carriers”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the thinned Semiconductor wafer 420 of Goktepeli is able to reduce a density of free charge carriers at the second side of the semiconductor substrate.

Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli in view of Chen et al. (US 20160126220 A1 – hereinafter Chen).
Regarding Claim 16, Goktepeli teaches a device (see the entire document; Figs. 4, 5A-5G; specifically, [0047]-[0053], and as cited below), comprising:
a thinned semiconductor substrate (420 – Fig. 5A; [0047] – “bulk semiconductor wafer 420”; [0057] – “etching may be performed to reduce a thickness of the bulk semiconductor wafer to a thickness equal to or less than a thickness of the DTI regions” – therefore, 420 is thinned) having a first side (top surface of 420) and a second side (bottom surface of 420) opposite the first side (top surface of 420); 
at least one radio frequency device ([0053] – “FIG. 5A illustrates an initial step for forming the RF integrated circuit 400 of FIG. 4. This process may begin with a complementary metal oxide semiconductor (CMOS) wafer, such as a bulk silicon wafer. Next, CMOS front-end-of-line integration is performed on the bulk semiconductor wafer 420 to form the first active device 410, the second active device 412, and the third active device 414.”) formed at the first side of the thinned semiconductor substrate (top surface of 420); and 
a processed region at the second side of the semiconductor substrate (bottom surface of 420), wherein the processed region comprises one or more of: 
an ion implanted layer; 
a defect rich layer; 
a doped layer with a dopant concentration higher than in a region adjacent to the doped layer; 
an oxide layer ([0059] – “backside dielectric layer 440”); and 
a reactive ion etched region, wherein the reactive ion etched region comprises a Bosch etched region.
But, Goktepeli as applied above does not expressly disclose the oxide layer is formed of aluminum oxide.
However, it is well known in the art to form a backside dielectric of aluminum oxide as is also taught by Chen (Chen – Fig. 2a – [0024] – “Back-side dielectric layer 140D may be made of polymers, such as polyimide, polybenzoxazole, or benzocyclobutene, in some embodiments, or silicon dioxide, silicon nitride, silicon oxynitride, tantalum pentoxide, or aluminum oxide”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the oxide layer is formed of aluminum oxide as is taught by Chen into Goktepeli.
An ordinary artisan would have been motivated to integrate Chen structure into Goktepeli structure in the manner set forth above for, at least, this integration will provide the obvious benefit of projecting other layers from electrical shorts as is well known in the art.

Regarding Claim 17, the combination of Goktepeli and Chen teaches the device of claim 16, further comprising a heat spreading layer on the second side of the semiconductor substrate (Goktepeli – Fig. 5G shows a backside contact layer 460 which is a silicide – [0051] – “The backside contact layer 460 may be composed of a silicide material or other like conductive material” – where silicide will spread heat as it is a conductive material).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20160027665 A1 – hereinafter Li) in view of Kub et al. (US 20040009649 A1 – hereinafter Kub).
Regarding Claim , Li teaches a device (see the entire document; Fig. 3; specifically, [0057]-[0061], and as cited below), comprising:
a thinned semiconductor substrate (210 – Fig. 3C; [0057 – “performing a thinning process on the second surface 210b of first substrate 210,”) having a first side (210a – Fig. 3A) and a second side (201b – Fig. 3A) opposite to the first side (210a); and 
at least one radio frequency device (2102 - [0050] – “RF device 2102 is configured to form a RF component or module. First interconnect structure 2103 is configured to connect transistor 2101, RF device 2012 and other components of the front-end device”) at the first side (2102 formed on 210a), 
wherein the second side of the thinned semiconductor substrate is processed (2106 – [0061] - “forming a passivation layer 2106”) or to improve a radio frequency linearity of the at least one radio frequency device through Bosch etching.
But, Li as applied above does not expressly disclose the passivation layer reduces leakage currents.
However, in a related art, Kub teaches forming a leakage current blocking insulator material layer on the back surface of a thinned wafer (Kub – “depositing a leakage current blocking insulator material layer either on the back surface of the thinned wafer, the surface of the substrate, or on both surfaces….. This leakage current can be blocked from diffusing into the device layer of the disclosed approach by depositing an insulator layer such as silicon nitride or silicon oxide on the surface of the substrate that is to be bonded to the back surface of the thinned wafer”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the passivation layer reduces leakage currents as is taught by Kub into Li.
An ordinary artisan would have been motivated to integrate Kub structure into Li structure in the manner set forth above for, at least, this integration will provide the obvious benefit of prolonging the life an RF device.

Regarding Claim 2, the limitation of “wherein the processed region is configured to provide additional ion gettering at the second side of the semiconductor substrate” related to the non-chosen limitation of “an ion implanted layer” of claim 1 (see also applicant’s submitted specification, para. [0063]). Therefore, this limitation is not required.

Regarding Claim 5, the limitation of “wherein the ion implanted region extends into a device layer on the first side of the semiconductor substrate” related to the non-chosen limitation of “an ion implanted layer” of claim 1. Therefore, this limitation is not required.
Regarding Claim 8, the limitation of “wherein the processed region is adapted to pin a Fermi level at or near the middle of a bandgap of the semiconductor substrate” related to the non-chosen limitation of “an ion implanted layer” of claim 1. Therefore, this limitation is not required.
Regarding Claims 9-10, depend directly or indirectly from claim 8 and therefore not required.
Regarding Claim 11, the limitation of “wherein the reactive ion etched region comprises a Bosch etched region” related to the non-chosen limitation of “a defect rich layer” of claim 1. Therefore, this limitation is not required.
Regarding Claim 18, the limitation of “wherein the at least one radio frequency device comprises at least two radio frequency devices, wherein the device further comprises: at least one of an ion implanted region or an etched region from the second side of the thinned semiconductor substrate limited to an area between the at least two radio frequency devices” related to the non-chosen limitation of “an ion implanted layer” or “a reactive ion etched region” of claim 16. Therefore, this limitation is not required.
Regarding Claim 19, this claim depends from claim 18.
Allowable Subject Matter
       Claims 4, 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 4: wherein the at least one radio frequency device comprises at least two radio frequency devices, wherein the device further comprises: at least one of an ion implanted region or an etched region from the second side of the semiconductor substrate limited to an area between the at least two radio frequency devices.
Regarding claim 6: wherein the semiconductor substrate comprises a first semiconductor layer on the first side, a second semiconductor layer on the second side and an insulating layer between the first semiconductor layer and the second semiconductor layer, wherein a thickness of the second semiconductor layer is between 5 µm and 70 µm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898